UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6025



KAM RICHARD CARPENTER,

                                                Plaintiff - Appellant,

             versus


ROBERT BENFIELD; ANGELA        TWITTY;   JOHNATHAN
STINES; DAVID G. BOBO,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-255-1-1-MU)


Submitted:    February 20, 2003            Decided:    February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kam Richard Carpenter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kam Richard Carpenter appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

deny Carpenter’s motion for a certificate of appealability as

unnecessary and affirm for the reasons stated by the district

court.   See Carpenter v. Benfield, No. CA-02-255-1-1-MU (W.D.N.C.

filed Nov. 26, 2002; entered Nov. 27, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2